 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KARRICK M. GARBETT,                              No. 2:18-CV-1793-KJM-DMC-P
12                     Plaintiff,
13          v.                                        ORDER
14   JENNIFER SCHAFFER, et al.,
15                     Defendants.
16

17                  Plaintiff, a state prisoner proceeding pro se and in forma pauperis, appeals the

18   court's final judgment entered on September 30, 2019. The matter was referred to the

19   undersigned by the Ninth Circuit Court of Appeals to certify whether in forma pauperis status

20   should continue on appeal or whether the appeal is frivolous or taken in bad faith, in which case

21   in forma pauperis status would be revoked. See 28 U.S.C. § 1915(a)(3); see also Hooker v.

22   American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). Having reviewed the entire file, the

23   court concludes in forma pauperis status should be revoked because the appeal is frivolous.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.      Plaintiff’s in forma pauperis status should be revoked; and

 3                 2.      The Clerk of the Court is directed to serve a copy of this order on the Pro

 4   Se Unit at the Ninth Circuit Court of Appeals.

 5

 6

 7   Dated: January 10, 2020
                                                          ____________________________________
 8                                                        DENNIS M. COTA
 9                                                        UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
